Citation Nr: 0906450	
Decision Date: 02/20/09    Archive Date: 02/27/09

DOCKET NO. 94-25 414	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for vertigo, manifested 
by headaches, dizziness, and blackouts.

2.  Entitlement to service connection for sinusitis.

3.  Entitlement to service connection for hypertension.

4.  Entitlement to service connection for a vascular disorder 
causing headaches, dizziness, and blackouts.


WITNESS AT HEARINGS ON APPEAL

The veteran



ATTORNEY FOR THE BOARD

Harold A. Beach, Counsel


INTRODUCTION

The veteran served on active duty from August 1978 to October 
1985.  

This case was previously before the Board of Veterans' 
Appeals (Board) in June 2002, at which time it was remanded 
for further development.  Following the requested 
development, the RO confirmed and continued its denial of 
entitlement to service connection for vertigo, manifested by 
headaches, dizziness, and blackouts; sinusitis; hypertension; 
and a vascular disorder causing headaches, dizziness, and 
blackouts.  Thereafter, those issues were returned to the 
Board for further appellate action and will be considered in 
the decision below.  

In its June 2002 decision, the Board noted two issues, with 
respect to the veteran's service-connected post-traumatic 
stress disorder (PTSD). One issue involved the effective date 
of the assigned rating and the other involved the assignment 
of the proper rating for that disability. A brief history is 
warranted.

In January 2001, the RO granted entitlement to service 
connection for PTSD and assigned a 30 percent disability 
rating, effective October 30, 1996. The following month, the 
veteran filed a timely notice of disagreement with the rating 
assigned, and in May 2001, the RO issued the veteran a 
Statement of the Case with respect to that issue. In October 
2001, the veteran perfected his appeal.

In June 2002 , the Board denied entitlement to an effective 
date prior to October 30, 1996, for service connection for 
PTSD.  However, the Board noted that the most recent 
examination with respect to rating purposes had been 
inadequate to determine the extent of impairment due to his 
PTSD. Therefore, the Board remanded the case for an 
additional examination and the assignment of a rating for 
PTSD.  

Significantly, in November 2002, the veteran withdrew his 
claim of entitlement to an increased rating for PTSD. 
Accordingly, the Board had no further jurisdiction over that 
claim. 38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.101 
(2008).  

In November 2003, the United States Court of Appeals for 
Veterans Claims (Court) vacated the Board's June 2002 
decision with respect to earlier effective date claim and 
remanded the matter to the Board for further development and 
readjudication.  

In December 2005, following the additional development, the 
Board again denied entitlement to an effective date prior to 
October 30, 1996, for service connection for PTSD.  

By a rating action in July 2007, the RO assigned an initial 
30 percent rating for PTSD, effective October 30, 1996 
through February 7, 2007.  In accordance with the principles 
staged ratings, the RO reduced that rating to noncompensable, 
effective February 8, 2007.  Fenderson v. West, 12 Vet. App. 
119 (1999) (When service connection is granted and an initial 
rating award is at issue, separate ratings can be assigned 
for separate periods from the time service connection became 
effective.).

In October 2007, the Court vacated the Board's December 2005 
decision with respect to earlier effective date claim and 
remanded the matter to the Board for further development and 
readjudication.  

In its October 2007 decision, the Court noted that on appeal, 
the veteran had argued that he was entitled to a 100 percent 
disability rating for PTSD.  The Court found, however, that 
because the Board's December 2005 decision on appeal did not 
pertain to an increased rating claim, that claim was separate 
from the claim of entitlement to an effective date earlier 
than October 30, 1996 for service connection for PTSD.  
Therefore, the Court dismissed the appeal as to the increased 
rating claim, due to a lack of jurisdiction.  Accordingly, a 
claim of entitlement to an increased rating for PTSD is not 
on appeal and will not be considered in the decision below.  
The Board, however, will refer the issue of entitlement to an 
increased rating for post traumatic stress disorder to the RO 
for appropriate consideration.  
 
In November 2008, following additional development, the Board 
confirmed and continued October 30, 1996, as the effective 
date of service connection for the veteran's PTSD.

Finally, in its June 2002 remand, the Board directed the RO 
to issue a Statement of the Case with respect to a potential 
issue of entitlement to service connection for a headache 
disorder.  

In November 2002, the veteran stated that he was not 
appealing a claim of entitlement to service connection for a 
headache disorder and that there was no issue in that regard.  
Because the veteran did not perfect his appeal, the Board has 
no jurisdiction over that issue and it will not be considered 
below.  38 U.S.C.A. § 7104(a) (West 2002 and Supp. 2008); 
38 C.F.R. § 20.101 (2008).


FINDINGS OF FACT

1.  The preponderance of the competent evidence of record 
shows that the veteran's vertigo, manifested by headaches, 
dizziness, and blackouts, is unrelated to service.  

2.  Intermittent acute sinusitis was first manifested many 
years after service, and the preponderance of the competent 
evidence of record shows that it is unrelated thereto.

3.  Hypertension was first manifested many years after 
service, and the preponderance of the competent evidence of 
record shows that it is unrelated to service.

4.  The presence of a chronic vascular disorder has not been 
established.


CONCLUSIONS OF LAW

1.  Vertigo, manifested by headaches, dizziness, and 
blackouts, is not the result of disease or injury incurred in 
or aggravated by service.  38 U.S.C.A. §§ 1131, 5103, 5103A 
(West 2002 and Supp. 2008); 38 C.F.R. §§ 3.159, 3.303 (2008).

2.  Sinusitis is not the result of disease or injury incurred 
in or aggravated by service.  38 U.S.C.A. §§ 1131, 5103, 
5103A: 38 C.F.R. §§ 3.159, 3.303.

3.  Hypertension is not the result of disease or injury 
incurred in or aggravated by service, nor may it be presumed 
to have been so incurred.  38 U.S.C.A. §§ 1101, 1112, 1113, 
1131, 5103, 5103A; 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309 
(2008).

4.  The claimed vascular disorder causing headaches, 
dizziness, and blackouts, is not the result of disease or 
injury incurred in or aggravated by service.  38 U.S.C.A. 
§§ 1131, 5103, 5103A (West 2002 and Supp. 2008); 38 C.F.R. 
§§ 3.159, 3.303 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duty to Notify and Assist

Prior to consideration of the merits of the veteran's appeal, 
the Board must determine whether VA has met its statutory 
duty to assist the veteran in the development of the issues 
of entitlement to service connection for vertigo, sinusitis, 
hypertension, and a vascular disorder.  38 U.S.C.A. §§ 5103, 
5103A; 38 C.F.R. § 3.159.  After reviewing the record, the 
Board finds that VA has met that duty.

VA received the veteran's claims for service connection at 
various times; and there is no issue as to providing an 
appropriate application form or completeness of the 
application for service connection or for an increased 
rating.  

Following the receipt of the veteran's applications, VA 
notified the veteran of the information and evidence 
necessary to substantiate and complete his claims, including 
the evidence to be provided by the veteran, and notice of the 
evidence VA would attempt to obtain.  VA also notified the 
veteran of the manner in which VA assigns disability ratings 
and effective dates, should service connection be granted.  
Thereafter, VA fulfilled its duty to assist the veteran in 
obtaining identified and available evidence needed to 
substantiate his claims.  

VA has received an astronomical quantity of evidence.  
Indeed, the efficient review of the evidence in this case, 
which now measures 3,360 cubic inches in volume, has been 
grossly impaired by the veteran's repeated submission of 
literally hundreds of duplicate copies of previously 
submitted evidence.  These duplicate records are unnecessary.  
The veteran's repeated submission of duplicate records over 
the years has caused untold delays to the amount of time 
necessary to review his claims.  At a time when VA resources 
are clearly finite, the veteran's repeated submission of 
duplicate records equate to an abuse of the VA claims system. 

Still, the record includes the veteran's service medical and 
personnel records, and numerous records reflecting his 
treatment after service.  VA examined the veteran many times 
to determine the nature and etiology of the various 
disabilities at issue.  In addition, the veteran presented 
information and evidence at multiple RO hearings during his 
appeal.  

In sum, the veteran has been afforded a meaningful 
opportunity to participate in the development of his appeal.  
There is no evidence of any VA error in notifying or 
assisting the veteran that could result in prejudice to him 
or that could otherwise affect the essential fairness of the 
adjudication.  Accordingly, the Board will proceed to the 
merits of the appeal.

Analysis

Service connection may be granted for disability or injury 
incurred in or aggravated by active military service.  
38 U.S.C.A. § 1131.  Generally, there must be competent 
evidence of (1) the existence of a current disability; (2) 
the existence of the disease or injury in service, and; (3) a 
relationship or nexus between the current disability and any 
injury or disease during service.  See Cuevas v. Principi, 
3 Vet. App. 542 (1992).  

Every veteran shall be taken to have been in sound condition 
when examined, accepted, and enrolled for service, except for 
defects, infirmities, or disorders noted at the time of the 
examination, acceptance, and enrollment, or when clear and 
unmistakable evidence demonstrates that the injury or disease 
existed before acceptance and enrollment.  38 U.S.C.A. § 1111 
(West 2002); 38 C.F.R. § 3.304(b) (2008).  VA bears the 
burden of proof to rebut the presumption.  Kinnaman v. 
Principi, 4 Vet. App. 20, 27 (1993).  

For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
chronic.  When the disease identity is established, there is 
no requirement of evidentiary showing of continuity.  
38 C.F.R. § 3.303(b).  

Continuity of symptomatology is required only where the 
condition noted during service (or in the presumptive period) 
is not, in fact, shown to be chronic or where the diagnosis 
of chronicity may be legitimately questioned.  When the fact 
of chronicity in service is not adequately supported, then a 
showing of continuity after discharge is required to support 
the claim.  Id.  

Service connection may, however, be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

Vertigo

The veteran contends that vertigo is the result of events in 
service, including, but not limited to, a head injury in 
1984.  He states that it is now manifested primarily by 
headaches, dizziness, and blackouts, and that service 
connection is, therefore, warranted.

After carefully considering the veteran's claim in light of 
the record and the applicable law, the Board is of the 
opinion that the preponderance of the evidence is against 
that claim.  Accordingly, service connection vertigo, 
manifested by headaches, dizziness, and blackouts is not 
warranted, and the appeal will be denied.

A review of the record discloses that the veteran did not 
have vertigo at the time he entered service.  In June 1984, 
he sustained periorbital ecchymosis and a subconjunctival 
hemorrhage, when he was elbowed in the right eye playing 
football.  Although he complained of headaches and dizziness, 
his neurologic processes were found to be normal.  The 
possibility of Meniere's disease was considered; however, as 
noted above, the veteran has withdrawn that issue from 
consideration.  

In July 1984, the appellant reported feeling that the room 
was spinning when he laid in bed.  He reported first having 
this sensation on one occasion two months previously.  The 
sensation returned two days prior to examination.  Physical 
examination led to a clinical assessment of questionable 
Meniere's disease.  A follow-up audiology examination 
revealed signs suggestive of a vestibular disorder.  By 
October 1984, however, the appellant reported having no 
problems, and clinical examination did not result in a 
diagnosis of vertigo.

During his February 1985 service separation examination, the 
veteran offered no complaints, and there were no clinical 
findings of vertigo or associated headaches, dizziness, or 
blackouts.  

Private medical records show that in the 1990's the veteran 
complained of dizziness.  For example in February 1999, the 
veteran complained of dizziness during treatment at Phoebe 
Putnam Memorial Hospital.  However, there were no findings of 
any chronic, identifiable, underlying pathology to support 
those complaints.  

Extensive examinations, treatment, and laboratory testing, 
such as those performed at Phoebe Putnam Memorial Hospital in 
February 1999 and during VA examinations in April 1999, 
September 2007, and October 2007 reveal that the veteran's 
neurologic processes were essentially normal.  Still, a 
January 2007 VA report to determine the veteran's need for 
aid and attendance or housebound status, notes a history of 
vertigo with syncope.  Despite that diagnosis, the 
preponderance of the evidence remains negative for any 
chronic, identifiable pathology responsible for the veteran's 
complaints.  Moreover, there is no competent evidence linking 
a current diagnosis of vertigo to service.

Following the October 2007 VA examination, the examiner 
stated that except for the reported blackouts, the veteran's 
complaints were consistent with a peripheral vestibular 
disorder.  She concluded that she could only speculate as to 
any relationship between the veteran's complaints and 
military service.  Therefore, she recommended additional 
testing, including an electronystagmogram, to sort out the 
details of the veteran's vertigo.  Such testing, however, was 
within normal limits, and the examiner was unable to comment, 
without resort to speculation, as to the source of the 
veteran's symptoms.  The examiner did not find a relationship 
between the appellant's reported symptoms and his active  
duty service.

Not only is the evidence negative for any findings of 
chronic, identifiable, pathology associated with the 
veteran's complaints of the dizziness, the preponderance of 
the evidence is negative for any findings of a relationship 
between his current complaints and service.  During a VA 
neurologic examination in January 2001, the veteran reported 
episodes of severe vertigo since service; however, the 
available evidence of record simply does not show 
contemporaneous reports of continuing symptomatology for many 
years after service.  Indeed, from the veteran's discharge 
from service in 1985 until the 1990's, the record is, 
essentially, negative for complaints or clinical findings of 
dizziness.  The only reports to the contrary come from the 
veteran.  As a layman, however, he is only qualified to 
report on matters which are capable of lay observation.  He 
is not qualified to render opinions which require medical 
expertise, such as the diagnosis or cause of a particular 
disability.  38 C.F.R. § 3.159(a); Espiritu v. Derwinski, 
2 Vet. App. 492, 494-95 (1992).  Therefore, his opinion, 
without more, cannot be considered competent evidence of 
service connection for vertigo with headaches, dizziness, and 
blackouts.  

Because the preponderance of the evidence is against finding 
a nexus to service, the Board finds that the veteran does not 
meet the criteria for service connection.  Therefore, 
entitlement to service connection for vertigo, manifested by 
headaches, dizziness, and blackouts is not warranted.  
Accordingly, this claim is denied.

Sinusitis

The veteran contends that sinusitis was first manifested in 
service and has been present since.  He states that it is now 
associated with frequent colds and congestion and therefore, 
he maintains that service connection is warranted.

Again, the Board has carefully considered the veteran's claim 
in light of the record and the applicable law.  However, the 
Board finds that the preponderance of the evidence is against 
the claim.  Accordingly, service connection for sinusitis is 
not warranted, and that issue on appeal is denied.

During his June 1978 service entrance examination, the 
veteran answered in the affirmative, when asked if he then 
had, or had ever had, frequent colds or sinusitis.  Although 
he subsequently stated that he had tried to correct that 
answer, the report of his medical history suggests that he 
crossed out "no" and checked "yes," acknowledging that he 
had a history of sinusitis.  Moreover, the examining 
physician noted that the veteran had mild asymptomatic 
sinusitis.  While such evidence suggests that the veteran had 
sinusitis prior to service, because the June 1978 physical 
examination revealed clinically normal sinuses, they are 
presumed to have been in sound condition at enlistment.  

During service, the veteran was treated on several occasions 
for complaints of colds and nasal drainage.  In August and 
September 1979, it was noted that he had clogged sinuses with 
a cold.  In December 1980, he was treated for a cold 
manifested, in part, by nasal drainage.  Sinusitis was not 
diagnosed. 

An April 1981 physical examination revealed normal sinuses.

In June 1983, he was treated for blood mixed with nasal 
drainage, however, the etiology of that drainage was not 
identified.  

The appellant was treated in March 1984 following his report 
of a one day history of headaches.  Sinusitis was not 
diagnosed.

From the foregoing it is evident that there were no findings 
of chronic underlying sinus pathology, including sinusitis 
inservice.  Indeed, during an April 1981 examination and 
during his February 1985 service separation examination, the 
veteran's sinuses were found to be normal.  

Sinusitis was not reported until March 1993, when VA 
outpatient records noted that the veteran had a history of 
sinusitis.  Thereafter, he was treated sporadically for sinus 
problems.  For example, in September and October 1993, it was 
noted that he had sinus problems, manifested by mildly 
erythematous turbinates.  During private medical treatment in 
October 1997 and June 1998, he demonstrated congestion 
associated with allergic rhinitis and sinusitis.  

In December 2000, the veteran underwent a VA examination, in 
part, to determine the nature and etiology of any disability 
associated with his complaints.  X-rays revealed mucosal 
thickening of the right maxillary sinus, and the diagnosis 
was intermittent, acute sinusitis.  Thereafter, the veteran 
was referred to the Ear, Nose, and Throat service for 
additional evaluation.  

During an ear, nose, and throat examination in October 2007, 
there was some mild inferior turbinate hypertrophy with mild 
mucosal edema consistent with an allergic component of 
rhinitis.  A CT scan showed mucosal thickening consistent 
with chronic sequelae from previous sinus disease.  The 
examiner noted the veteran's claim that he had been seen 
multiple times in service for sinusitis.  She acknowledged, 
however, that there was no evidence of active sinus disease 
during the examination.

The veteran's service medical records do not show a diagnosis 
of chronic sinusitis.  Any suggestion to the contrary is 
based on the appellant's own recollection, and not medical 
records contemporaneously prepared with service.  Moreover, 
there is no contemporaneous evidence of continuing 
symptomatology between 1985 and 1993.  The veteran was 
treated sporadically for sinusitis from 1993 to 1999, and the 
available evidence generally supports the 1999 VA examiner's 
conclusion that the veteran has intermittent acute sinusitis.  
However, even assuming that the veteran has chronic sinus 
disease, the competent evidence of record is against finding 
a relationship to service.  

Because the preponderance of the competent evidence of record 
is against a finding chronic sinusitis in-service, and 
against finding a relationship between his current sinusitis 
and service, the veteran cannot meet the criteria for service 
connection.  Accordingly, service connection for sinusitis is 
not warranted.  The appeal must be denied.

Hypertension

The veteran contends that his hypertension was first 
manifested by elevated readings in service.  Therefore, he 
contends that service connection is warranted.  Again, 
however, the Board finds the preponderance of the competent 
evidence against the claim; and, therefore, service 
connection for hypertension will be denied.

In addition to the general laws and regulations governing 
service connection, hypertension is presumed to be the result 
of service when it is shown to a degree of 10 percent or more 
within one year of the veteran's discharge from active duty.  
38 U.S.C.A. § 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  Such a 
presumption is rebuttable by affirmative evidence to the 
contrary.  38 U.S.C.A. § 1113; 38 C.F.R. § 3.307.  

Although the veteran is entitled to consideration under the 
law and regulations governing presumptive service connection, 
the failure to meet those requirements is not dispositive.  
The veteran may still show a direct link between hypertension 
and service.  38 C.F.R. § 3.303(d); see, e.g., Combee v. 
Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994).  

In this case, at the time of the veteran's service entrance 
examination, his blood pressure was within normal limits, and 
there were no findings of hypertension.  In September 1984, 
he demonstrated elevated diastolic readings, 110/100 and 
108/96; however, during follow-up, his blood pressure was 
within normal limits.  Moreover, at his service separation 
examination, his blood pressure was 118/78.  Hypertension was 
never diagnosed during service.  

Chronic hypertension was first clinically manifested during 
treatment by J. S. M., M.D. in 1996.  Dr. M. did not report a 
relationship; however, subsequent health care providers have 
suggested the possibility of a nexus to service.  

In March 2000, the veteran's primary care physician reported 
that the veteran had been taking blood pressure medication 
since October 1984.  Although the veteran stated that the 
physician had reported that fact after reviewing a medication 
bottle, there is no competent evidence of record to verify 
that contention.  

In May 2001, the veteran's private physician, R. B. S., M.D. 
reported that the veteran had a documented history of 
hypertension since 1985.  In July 2001, the veteran stated 
that Dr. S.'s conclusion was based on a evaluation of the 
veteran's September 1984 service medical record, the November 
1985 report from Phoebe Putney Memorial Hospital, and the 
report of the October 1996 VA examination.  However, Dr. S. 
did not cite any support for his conclusion.  Therefore, in 
July and October 2001, VA requested supporting documentation.  
Those requests met with negative results.  

In July 2001 and March 2002, the veteran reported that he had 
received treatment for hypertension at Phoebe Putney Memorial 
Hospital.  While a November 1985 report from that facility 
shows a blood pressure reading of 150/120, there was no 
diagnosis of hypertension.  In this respect, it is well to 
note that hypertension must be confirmed by readings taken 
two or more times on at least three different days. 
Hypertension is defined as diastolic pressure of 90mm or 
greater and isolated hypertension is defined as systolic 
blood pressure of predominantly 160mm or greater with a 
diastolic pressure of less than 90mm. 38 C.F.R. § 4.104, Code 
7101.

Absent competent supporting evidence of hypertension dating 
back to service, the Board concludes that the foregoing 
accounts were based on history supplied by the veteran, 
rather than a review of the record.  A bare transcription of 
a lay history is not transformed into competent medical 
evidence merely because the transcriber happens to be a 
medical professional.  LeShore v. Brown, 8 Vet. App. 406, 409 
(1995).  In this regard, it should be noted that VA's duty to 
assist the veteran is not a one-way street.  Olsen v. 
Principi, 3 Vet. App. 480 (1992).  Rather, VA's duty is just 
what it states, a duty to assist, not a duty to prove a claim 
with the veteran only in a passive role.  If a veteran wants 
help, he cannot passively wait for it in those circumstances 
where he may or should have information that is essential in 
obtaining the putative evidence.  Wood v. Derwinski, 1 Vet. 
App. 406 (1991).  

Despite the lack of competent evidence of hypertension prior 
to 1996, the veteran underwent a VA examination in October 
2007 to determine the nature and etiology of his 
hypertension.  Following a detailed review of the claims 
folder, the examiner confirmed that the veteran had not 
demonstrated systemic hypertension until 1996.  Although 
there were sporadic elevated readings, the examiner found no 
evidence of hypertension.  Therefore, he concluded that the 
veteran's hypertension was first manifested several years 
after service.  There is no competent evidence to the 
contrary or any competent evidence of a nexus to service.  
Indeed, the only reports to the contrary come from the 
veteran; however, it must be emphasized that he is not 
qualified to render such an opinion.  Espiritu.  Therefore, 
service connection for hypertension is not warranted; and 
that portion of the appeal must also be denied.  

Vascular Disability

Finally, the veteran contends that his vascular disorder is 
the result of events in service and is manifested by 
different blood pressure readings in each arm.  He states 
that it has led to current headaches, dizziness, and 
blackouts.  Therefore, he maintains that service connection 
is warranted.  As above, however, the Board finds that the 
preponderance of the evidence is against the claim.  
Accordingly, service connection vascular disease causing 
headaches dizziness, and blackouts is denied.

The evidence dated in and after service, including the 
veteran's medical records is negative for any complaints or 
clinical findings of a vascular disorder.  During a VA 
examination in March 1993, the veteran complained of tingling 
and numbness in his left hand and noted that the blood 
pressure readings in his left arm were different than those 
taken on the right.  However, there were no findings that the 
veteran's complaints were associated with a vascular disorder 
of any kind.  As above, the only reports to the contrary come 
from the veteran.  However, there is simply no competent 
evidence of record to support his contentions.  

Absent competent evidence of a vascular disease in or after 
service, service connection is not warranted.  Therefore, 
that issue on appeal must also be denied.


ORDER

Entitlement to service connection for vertigo, manifested by 
headaches, dizziness, and blackouts, is denied.

Entitlement to service connection for sinusitis is denied.

Entitlement to service connection for hypertension is denied.

Entitlement to service connection for a vascular disorder 
causing headaches, dizziness, and blackouts, is denied.


______________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


